Citation Nr: 1243464	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  08-03 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation by reason of the need for regular aid and attendance of another person, and/or of being housebound due to disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to April 1979.    

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision by the RO that denied the Veteran's claim for special monthly compensation based on the need for regular aid and attendance of another person or at the housebound rate.  

In September 2011, the Board remanded the matters on appeal for additional development.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities do not cause anatomical loss or loss of use of both feet or one hand and one foot or blindness in both eyes,

2.  The Veteran is not shown to have been rendered bedridden or helpless as the result of his service-connected disabilities including the migraine headaches, depression, and residuals of a removal of a lipoma from the chest; nor is he shown to be precluded from caring for his daily personal needs such as dressing, toileting and feeding himself or otherwise protecting himself from the hazards and dangers incident due to his daily environment without the regular assistance of another person.  

3.  The Veteran is not permanently housebound by reason of his service-connected disabilities and does not have a single disability rated as 100 percent disabling.  



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to special monthly compensation based on the need for aid and attendance have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2012). 

2.  The criteria for special monthly compensation based on being housebound due to a service-connected disability have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.350, 3.352 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in September 2007, prior to the initial adjudication of the claim, and in October 2011.      

The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for special monthly compensation based upon aid and attendance and housebound status, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  VA treatment records also have been associated with the claims folder.  The Veteran also underwent VA examinations in 2007, 2009 and 2011.  

The Board finds that there is no identified relevant evidence that needs to be obtained in this regard.      

Under the circumstances, the Board finds no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Legal Criteria

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: The inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance.  The inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made.  

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352(a).  

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court of Appeals for Veterans Claims (Court) held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  

In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. 222, 224.  

In adjudicating claims for special monthly compensation, VA must consider all of the enumerated factors listed in the regulation and, if at least one of the factors is present, special monthly compensation should be awarded.  Prejan v. West, 13 Vet. App. 444, 448 (2000) (citing Turco v. Brown, 9 Vet. App. 222 (1996)). 

The regulations also provide additional compensation on the basis of being housebound where the veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012). 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Analysis

A careful review of the record shows that the Veteran has been granted service connection for migraine headaches rated as 50 percent disabling; depression rated as 30 percent disabling; and removal of a lipoma from the chest wall rated as zero percent disabling.  

The Veteran's combined total rating is 70 percent, and he was assigned a total rating based upon individual unemployability by reason of service-connected disability, effective on August 31, 1999.    

On this record, the Board finds that the weight of the evidence is sufficient to show that the Veteran is not rendered so helpless as to need regular and attendance due to his service-connected disabilities.  

The medical evidence of record shows that the service-connected migraine headaches, depression, and residuals of a removal of a lipoma from the chest do not cause loss of use of both feet, loss of use of one foot and one hand; or blindness.  

The Veteran is not shown to have been rendered helpless as the result of his service-connected migraine headaches, depression, and residuals of a removal of a lipoma from the chest.  The more probative evidence shows that the service-connected disabilities do not preclude the Veteran from caring for his daily personal needs such as dressing, toileting and feeding himself or otherwise protecting himself from the hazards and dangers incident due to his daily environment without the regular assistance of another person.  

The November 2011 VA aid and attendance examination report indicates that after review of the claims folder and the Veteran's medical history and after examination of the Veteran, the examiner opined that the migraine headaches and major depressive disorder did not affect the Veteran's activities of daily living.  The examiner also found that the Veteran was not permanently bedridden.  

The VA examiner noted that the Veteran's migraine headaches could last for three days and were intermittent with remission.  The Veteran treated the headaches with medication and his response to the treatment was fair.  His current medication was Tylenol 3.  The examination report indicates that the depression was stable and the Veteran was not under treatment for the depression.  He was not taking medication for the depression.  

Physical examination revealed that the Veteran was right hand dominant.  The Veteran did not have any functional impairment of the hands.  The Veteran walked with a limp on the right and he used a cane and has fallen on occasion due to right lower extremity weakness.  Uncorrected visual acuity was 20/20 in each eye.  Neurological examination was within normal limits.  Psychiatric examination revealed normal affect and mood.  There was obsessive behavior and inappropriate behavior.  The Veteran was unable to focus on the questions asked.  The examiner opined that the migraine headaches and major depressive disorder did not affect the Veteran's activities of daily living. 

The examiner indicated that the Veteran was not permanently bedridden.  He was able to travel beyond his current domicile.  Regarding the Veteran's typical daily activities, the Veteran awakened at around 9 am in the morning.  He used the bathroom, bathed, groomed, and ate breakfast.  The examiner indicated that the Veteran then spent most of his day in the recliner watching television if he does not leave to go out for appointments.  He reported driving occasionally but most of the time, his wife drove.  He retired to bed at around 9 pm after supper.  The Veteran reported having increased time in bed with headaches symptoms and dizziness.  The Veteran did not use an orthopedic appliance or prosthetic device.  

Regarding the Veteran's ability to protect himself from daily hazards and dangers, the examiner noted that the Veteran had dizziness once or more times a day and he had mild occasional memory loss.  Imbalance affected the Veteran's ability to ambulate once or more times a week.  The examiner indicated that the Veteran did not have any other body or system impairments which affected his ability to protect himself from the daily environment.  The examiner indicated that the Veteran was able to perform all functions of self care.  The examiner noted that the Veteran was able to ambulate without the assistance of others only within his home.  The Veteran required a cane for ambulation.  He was able to leave the home if he was accompanied by someone else.  The Veteran indicated that he was unable to bend over due to headaches and dizziness.  He stated that he fell quite a bit due to dizziness.  

The examiner stated that the Veteran had multiple medical issues which were currently stable.  The Veteran indicated that since his last aid and attendance examination in 2009, he had a history of an undocumented cerebrovascular accident in 2008 and carotid artery stenting in 2010.  The examiner indicated that the Veteran was not substantially confined to the premises of his home.  The examiner indicated that the Veteran reported that he drove occasionally and he got out of the house at least twice a week for doctors appointments.  The examiner stated that the Veteran he was not blind or nearly blind.  He did not have corrected vision of 5/200 or less in both eyes or concentric contraction of the visual field to 5 degrees or less.  He did not live in a nursing home and he was not hospitalized.  The examiner stated that the migraine headaches did not prevent the Veteran from protecting himself from the hazards incident to his environment, keeping himself clean and presentable, dress or undress himself, feed himself, or attends to the wants of nature.  He was able to perform all functions of daily living and was well groomed, alert and coherent.  The Veteran reported that he needed his wife's assistance with transfer due to bouts of dizziness or vertigo.  The examiner opined that the Veteran did not meet the criteria for aid and attendance in connection with his migraine headaches.   

The Veteran was afforded a VA psychiatric examination in November 2011.  The VA examination report indicates that the Veteran had major depressive disorder which was manifested by occupational and social impairment with reduced reliability and productivity.  The examiner indicated that the Veteran's symptoms included depressed mood, chronic sleep impairment, flattened affect, and disturbances of mood and motivation.  The examiner found that the Veteran was capable of managing his own financial affairs.  The Veteran denied any mental health treatment in the past or currently for this depression.  

The examiner concurred with the previous 2009 VA medical opinion that the Veteran was not eligible for aid and attendance.  The examiner stated that currently, the Veteran reported that he left his home two or three times a week for medical appointments and to get out of the house.  The Veteran also reported that he was able to perform the activities of daily living.  He also reported driving some times.  The examiner noted that the Veteran used a cane to ambulate and by observation, there were no issues of mobility at the examination.  The examiner indicated that the VA treatment records show that the Veteran last received mental health treatment in 2007.  The examiner noted that the Veteran was able to perform activities of daily living in his home where he resides with his wife.  The examiner stated that there were no signs of a cognitive disorder or memory impairment.  The Veteran was capable of handling his personal finances.  The examiner stated that the Veteran's depressive symptoms did not impact his occupational and social functioning and his symptoms were not so severe that he was permanently and totally disabled.  

The Veteran underwent an aid and attendance VA examination in January 2009.  The examiner indicated that the Veteran's had a history of migraine headaches which occurred two to three times a week for which he took Tylenol 3 and this relieved the pain.  The examiner stated that the Veteran did not require the regular assistance of another person in attending to the ordinary activities of daily living or protecting himself from the ordinary hazards of his daily environment.  The examiner stated that the Veteran was restricted to his home as he is unable to drive and he arrived at the clinic for the examination with his wife.  

The examiner stated that the Veteran was not permanently bedridden and he had no recent hospitalizations.  The Veteran indicated that when he had a migraine, he had to spend time lying down.  The Veteran stated that bright light bothered him but he was able to ambulate and he used a cane due to his vertigo.  He was able to manage his benefit payments.  

The examiner stated that the Veteran was able to perform self care at present and he was able to feed himself, bathe, and shave.  The Veteran stated that when he had vertigo, he needed assistance getting in and out of bed.  He stated that he was able to walk about 25 to 30 feet with a cane.  The examiner concluded that the Veteran was presently not eligible for aid and attendance due to his service-connected migraine headaches and the Veteran was presently independent in his activities of daily living.  

The Veteran underwent an aid and attendance VA examination in May 2007.  The report indicates that the Veteran indicated that he was in need of aid and attendance due to a combination of multiple medical problems.  He reported that he generally just did not feel good and his wife brought him to the examination that day.  The Veteran was not hospitalized and he was not permanently bedridden.  The examiner indicated that the Veteran's had a history of migraine headaches which occurred two to three times a week for which he took Tylenol 3 and this relieved the pain.  The examiner stated that the Veteran did not require the regular assistance of another person in attending to the ordinary activities of daily living or protecting himself from the ordinary hazards of his daily environment.  The examiner stated that the Veteran was restricted to his home as he is unable to drive and he arrived at the clinic for the examination with his wife.  The Veteran was able to ambulate with the use of cane and to leave his home with his wife as an attendant.  

The May 2007 VA aid and attendance examination report indicates that the examiner concluded that the Veteran was not considered to be in need of aid and attendance due to his service-connected migraine headaches.  The examiner indicated that the Veteran had significant nonservice-connected medical conditions but he was currently independent with respect to his activities of daily living. The VA examination report indicates that the Veteran was not hospitalized and was not bedridden.  The Veteran's best corrected vision was better than 5/200 in both eyes.  He was capable of managing his benefits in his own best interest without restriction.  The Veteran was generally able to feed himself, dress himself, and take care of his bathroom needs on his own.  The Veteran reported that he was able to walk a couple of hundred feet before he got shortness of breath and had to stop. He did not drive due to vertigo and he walked with a cane. 

Physical examination revealed that the Veteran walked slowly without dyspnea.  Gait was antalgic but stable with a cane.  Examination of the upper extremities revealed no deformities and no functional restrictions were noted.  Examination of the lower extremities revealed no atrophy or lack of coordination.  

A June 2007 VA mental health examination revealed that the Veteran's Axis I diagnoses were undifferentiated somatoform disorder and mood disorder secondary to general medical condition with depressive features.  The VA psychologist assigned a Global Assessment of Functioning (GAF) score of 65 to disorders and this is indicative of mild impairment in occupational and social functioning but generally functioning pretty well.  See Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders..  The VA psychologist indicated that the Veteran's psychological testing results were invalid and the Veteran showed a tendency for exaggeration.  The VA psychologist also indicated that malingering could not be ruled out.  

On this record, the Board finds that the Veteran is not shown to be precluded from dressing or undressing himself, keeping himself clean and presentable, feeding himself, or attending to the wants of nature as the result of his service-connected disabilities alone.  The service-connected disabilities do not require the use of any special prosthetic or orthopedic appliances or cause mental or physical incapacity which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to one's daily environment.  

The Veteran is shown to receive some help with driving and he uses a cane to ambulate but it is not shown by the evidence of record that these needs are caused by the service-connected disabilities.  The Veteran has stated that he is unable to drive due to vertigo and dizziness but, as noted above, in November 2011 he indicated that he was able to drive occasionally.  The weight of the evidence does not show that the Veteran is unable to protect himself from the dangers and hazards incident to his daily environment without assistance due solely to his service-connected disabilities.  

Thus, on this record, the Board finds that the medical evidence is sufficient to show that the Veteran is not rendered so helpless as to need regular and attendance due to his service-connected disabilities.  

There is no other medical opinion, private or VA, that refutes the above-cited VA examiners' conclusions and that is supportive of the Veteran's claim for special monthly compensation due to aid and attendance and housebound status.  

The Veteran and his spouse have provided lay statements in support of the claim for special monthly compensation.  In an April 2007 statement, the Veteran's spouse stated that the Veteran has had three heart attacks, and he had chronic migraines that lasted up to three days and this occurred 10 or more times a month.  The spouse stated that the Veteran also had sleep apnea and he stopped breathing at time.  The spouse indicated that that it was a "24-7" job to just see that the Veteran took his pills, rested when needed, and stay out of depression.  

In a June 2007 statement, the Veteran indicated that he had bone spurs in his feet, a right knee disability, three heart attacks, three stents in his heart, high blood pressure, high cholesterol, vertigo, dizziness, a hearing problem, depression, and migraine headaches.  He stated that he was unable to drive a car and unable to walk without falling.       

The Board must assess the competency and credibility of lay statements regarding in-service or continuous post service symptomatology.  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.

Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

However, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including in-service records documenting in- service injury or disability, if any.  Robinson, Id.

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

The Veteran and his spouse are competent to describe first-hand events such as observing a person needing assistance with walking or driving.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995). 

However, the Board finds that the Veteran's and his spouse's statements are not sufficient evidence to show a need for aid and attendance due solely to the service-connected disabilities.  

Further, the spouse's statements as to the duration of the Veteran's headache episodes are contradicted by the Veteran's own statements made to health care providers and the medical evidence of record.  The November 2011 VA aid and attendance examination report indicates that the Veteran's migraine headaches could last for three days and were intermittent with remission.  The Veteran treated the headaches with medication and his response to the treatment was fair.  His current medication was Tylenol 3.  After review of the claims folder and the Veteran medical history and after examination of the Veteran, the examiner opined that the migraine headaches did not affect the Veteran's activities of daily living.  

The Board finds that the Veteran's statements made in the course of the VA examinations have greater probative value than the statements made by his spouse because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

Thus, the Board finds that the more probative evidence of record establishes that the Veteran does not require the regular aid and attendance of another person to accomplish the daily activities of life due to his service-connected disabilities alone.  Thus, on this record, the claim for special monthly compensation based on the need for regular aid and attendance must be denied.    

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the fair preponderance of the evidence is against the claim, in which case, the claim is denied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Board finds that there is a fair preponderance of the evidence against the claim for entitlement to special monthly compensation based upon the need for aid and attendance, this claim is denied.  Therefore, reasonable doubt is not for application.

The regulations also provide additional compensation on the basis of being housebound where the veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350.

Regarding the criteria necessary for housebound status, the Veteran does not have a single, permanent service-connected disability rated 100 percent disabling; therefore, he does not meet the legal criteria for payment of compensation at the housebound rate under that criterion.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350.

Furthermore, as detailed above, the competent medical evidence does not show that the Veteran's service-connected disabilities resulted in the Veteran being housebound.  The evidence of record shows that the Veteran is able to ambulate, although with assistance, and is able to leave his home.  The November 2011 VA examination report indicates that the Veteran reported that he still drove on occasion.  He reported that he was able to leave his house for medical appointments.  The November 2011 VA aid and attendance examination report indicates that the Veteran was neither bedridden nor blind, and that he could walk with assistance.  Thus, he was not entirely housebound, even though he stayed home.  

Therefore, the Veteran does not qualify for special monthly compensation by reason of being housebound due to service-connected disability.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the fair preponderance of the evidence is against the claim, in which case, the claim is denied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Board finds that there is a fair preponderance of the evidence against the claim for entitlement to special monthly compensation based upon being housebound, and this claim is denied.  Therefore, reasonable doubt is not for application.




ORDER

Entitlement to special monthly compensation based on the need for aid and attendance is denied.  

Entitlement to special monthly compensation based on the need for housebound status is denied.  




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


